Exhibit 10.7 EMPLOYMENT AND RETIREMENT BENEFITS AGREEMENT THIS EMPLOYMENT AND RETIREMENT BENEFITS AGREEMENT (the "Agreement") is entered into as of January 1, 2012 ("Effective Date") by and between National Technical Systems, Inc. and Aaron Cohen ("Employee"). RECITALS A.Employee is one of the founders of Employer and is currently serving as a Senior Vice President, Corporate Development ("SVP") of Employer.Employee is also Vice Chairman of the Board ("Vice Chairman"). In the past he has also served as Chairman of the Board and as President. B.The Board has determined that it is in Employer's best interest and that of its shareholders to resolve all compensation issues related to Employee’s benefits both during employment and also upon separation of employment from the Employer it being understood that the post-employment compensation and benefits set forth herein shall be inclusive of any separation benefits to which Employee might be entitled upon such separation. AGREEMENT In consideration of the mutual promises and covenants contained herein, the parties agree as follows: 1.Definitions.For purposes of this Agreement, the following defined terms have the meanings provided below: "Annual Medical Reimbursement" means a reimbursement allowance arrangement established by Employer for Employee's medical expenses that are incurred by Employee during Employee's lifetime.In any one calendar year, the maximum amount of reimbursement payments that Employer shall make for medical expenses incurred by Employee in such calendar year shall not exceed $27,450.Employee must submit to Employer a claim for reimbursement, in accordance with Employer's reimbursement procedures, within 90 days of any medical expense being incurred and then Employer shall make reimbursement payments (either to Employee or to the service provider or insurance carrier) of validly incurred medical expenses within 90 days of its receipt of such submitted claim. "Annual Post-Employment Compensation" means post employment payments that the Employer is required to pay pursuant to this Agreement to Employee during Employee's lifetime and with such payments commencing after the Termination Date.Any Annual Post-Employment Compensation shall be paid in monthly installments of $6,666.66 each following the Termination Date provided however that the first such installment shall be for $13,333.33 and shall be paid to Employee on the 60th day after the Termination Date.Notwithstanding the foregoing, Annual Post-Employment Compensation benefits shall terminate upon Employee's death and no Annual Post-Employment Compensation payments shall be made after Employee's death.All payments of Annual Post-Employment Compensation shall be subject to Sections 3(c) and 4. -1- "Base Salary" means Employee's annual base salary as may be adjusted by the Board or its committee.As of January 1, 2012, Base Salary is $220,000. "Board" means the Employer's Board of Directors. "Cause" means (i) any act of personal dishonesty taken by Employee in connection with his responsibilities as an employee or director and intended to result in substantial personal enrichment to Employee, (ii) a willful act by Employee which constitutes Gross Misconduct and which is injurious to the Employer; or (iii) conviction of Employee of a felony crime which the Board reasonably believes had or will have a material detrimental effect on the Employer's reputation or business.The Board shall give Employee written notice ("For Cause Notice") of the actions which it has determined constitute Cause.Employee, or Employee's authorized representative, shall have the right to appear before a quorum of the Board within 30 days following Employee's receipt of the For Cause Notice and following such appearance (or after 30 days following the For Cause Notice if no appearance before the Board takes place), the Board shall issue a final determination either confirming or retracting the For Cause Notice.If confirmed, the date of confirmation shall be deemed the date of termination for Cause.If retracted, employment by the Employer shall continue. "Change of Control" has the same meaning provided to such term under the Employer's 2006 Long-Term Incentive Plan as amended. "Code" means the Internal Revenue Code of 1986 as amended. "Employer" means National Technical Systems, Inc., a California corporation. "Gross Misconduct" means (i)theft or intentional damage of Employer property; (ii)use, possession, sale or distribution of illegal drugs; (iii)being under the influence of alcohol or drugs (except to the extent medically prescribed) while on duty or on Employer premises; (iv)involvement in activities representing conflicts of interests; (v)improper disclosure of confidential information; (vi)conduct endangering, or likely to endanger, the health or safety of another employee of Employer, or (vii)intentionally falsifying or misrepresenting material information on Employer records. "Separation From Service" has the same meaning provided to such term under Code Section 409A and any final regulations or guidance promulgated thereunder. "Severance" means, in the aggregate, the difference between: (i) the product of two multiplied by the Base Salary as of the Termination Date.Any Severance shall be paid in one (1) installment with the installment occurring on the 30th day after the Termination Date. Notwithstanding the foregoing, Severance benefits shall terminate upon Employee's death and no Severance payments shall be made after Employee's death. -2- "Specified Employee" has the same meaning provided to such term under Code Section 409A and any final regulations or guidance promulgated thereunder. "Termination Date" means the date that Employee's employment with Employer terminates and which also constitutes a Separation From Service from the Employer. 2.Current Employment and Severance. Employee is currently employed by Employer as its SVP and Vice Chairman.Employee's duties and compensation shall be as set forth from time to time by the Board.It is acknowledged that Employee shall receive payment of his Base Salary and that Employee shall also be eligible to participate in the Employer's annual short term executive bonus plan.The terms of such annual bonus plan shall be established by the Board (or a committee of the Board) and Employee will be eligible to the same level of incentive awards as are similarly situated employees who are also participants in such bonus plan.Employee also will participate in any cost of living adjustments in parity with what other executives at the Employer receive and executive benefit plans as follows:Employee receives an automobile allowance, gas and maintenance and insurance coverage, executive medical plan, executive life insurance plan, long term health plan, health club plan and is reimbursed for all out of pocket expenses related to all Employer operations and functions including telephone expenses.Employee is also eligible to receive the Annual Medical Reimbursement.Notwithstanding the foregoing, Employee will not be eligible to receive any equity compensation awards or participate in the Employer's equity incentive plan, long-term incentive plan or supplemental executive retirement plan. 3.Employer-Employee Relationship After Termination of Service.Upon the Termination Date, Employee shall cease to be SVP (and/or whatever title or position he is then holding) and shall no longer represent that he is an Employer officer or employee.The Board may, but shall not be obligated to, nominate Employee as a director at such times as his term is up for reelection.Employee may, at his option, retain the title of “Founder and Chairman-Emeritus” following the termination of Employee's services as a director.After Employee's employment has terminated (other than for Cause), Employee shall, until his death, be entitled tothe benefits of Sections 3(a) and 3(b) in each case subject to Employee's timely and continuing compliance with Section 3(c). (a)Severance and Annual Post-Employment Compensation.Employee shall receive the Annual Post-Employment Compensation payments.Additionally, if the Employer terminates Employee's employment without Cause and if Employee's Termination Date occurs before any Change of Control, then the Employee shall receive Severance.These obligations of the Employer shall become the responsibility of any successor company to the Employer. (b)Annual Medical Reimbursement. Employee shall continue to to receive his Annual Medical Reimbursement and coverage in the executive medical plan referenced in Paragraph 2 above.This obligation of the Employer shall become the responsibility of any successor company. -3- (c)Post-Employment Obligations and Release of Claims.As an express condition to receive (and continue to receive) the benefits provided by Sections 3(a) and 3(b) after the Termination Date, (i) Employee must remain in continuing compliance with any applicable post-employment obligations that he owes to the Employer and (ii) Employee must deliver to the Employer (and not revoke) an executed release of claims in the form attached hereto as Exhibit A (the "Release") within 45 days after the Termination Date. (d)No Additional Benefits. Employee shall receive no severance pay or retirement benefits upon termination of his employment other than as provided in this Section 3. 4.Miscellaneous. (a)Notices. Any notice or other communication provided for in this Agreement shall be in writing and shall be deemed sent if sent as follows: If to Employer: National Technical Systems, Inc. 24007 Ventura Boulevard, Suite 200 Calabasas, CA 91302 Attention: Chief Executive Officer If to Employee:
